Citation Nr: 0114236	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  97-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30, following hospitalization from May 21, 1996 
to May 24, 1996.  

3.  Entitlement to an increased rating for service-connected 
bilateral chondromalacia of the knees, with both knees 
currently evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active duty service from August 1983 to 
July 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 1996, the RO denied the 
veteran's claim for service connection for a right knee 
disability, and denied a claim of entitlement to a temporary 
total evaluation pursuant to 38 C.F.R. § 4.30 following 
hospitalization from May 21, 1996 to May 24, 1996.  In 
September 2000, the RO denied a claim of entitlement to an 
increased rating for service-connected bilateral 
chondromalacia of the knees, with both knees evaluated as 0 
percent disabling (noncompensable).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that there is a nexus between the veteran's right knee 
disabilities (other than chondromalacia) and his service, or 
his service-connected chondromalacia of the right knee.  

2.  The veteran was hospitalized for right knee conditions 
other than chondromalacia from May 21, 1996, to May 24, 1996 
which required convalescence ; service connection is only in 
effect for right knee chondromalacia.  



CONCLUSIONS OF LAW

1.  A right knee disability other than chondromalacia was not 
incurred or aggravated during active duty, or as a result of 
a service-connected disability, nor may right knee arthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 1999); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

2.  The criteria for a temporary total disability rating 
under 38 C.F.R. § 4.30 following hospitalization from May 21, 
1996 to May 24, 1996 are not met.  38 C.F.R. § 4.30 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the October 1996 rating decision that the 
evidence did not show that his right knee disabilities (other 
than chondromalacia) were related to his service or a 
service-connected condition, or that the criteria for a 
temporary total disability rating under 38 C.F.R. § 4.30 had 
been met.  In the September 2000 rating decision, the 
appellant was notified that he had not met the criteria for a 
compensable rating for chondromalacia of either knee.  Those 
are the key issues in this case, and the rating decisions, as 
well as the statements of the case (SOC's), informed the 
appellant of the evidence that was needed to substantiate his 
claims.  Moreover, the appellant was informed in a March 2001 
letter that the RO had determined that his appeal complies 
with the requirements of the VCAA.  He was also informed that 
he could always provide or tell the RO about additional 
evidence that he wanted the RO to try to get for him.  No 
response was received from the veteran.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOCs, and March 
2001 letter sent to the appellant informed him of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.


Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in 1999 to afford the 
veteran an examination, and the RO complied with all 
instructions.  The appellant has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of these claims.  The 
RO requested all relevant treatment records identified by the 
appellant.  The appellant was provided a VA examination in 
1999, after which two separate medial opinions were obtained.  
In each case, the physician reviewed the claims file and 
provided an opinion as to the relationship between the 
appellant's various right knee disorders.  In this regard, 
although it appears that the veteran's service medical 
records were not forwarded to the Board together with his 
claims file, and that the RO is currently unable to locate 
these records, it is clear that the service medical records 
were available to these two physicians.  The Board therefore 
finds that VA has done everything reasonably possible to 
assist him, and that there is sufficient evidence of record 
to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Service Connection

The veteran essentially asserts that he has a right knee 
condition as a result of his service.  In addition, he 
asserts that he has a right knee condition as a result of his 
service-connected right knee chondromalacia.  Specifically, 
he argues that his right knee chondromalacia weakened his 
knee, causing him to incur post-service injuries, and that 
the residuals of these post-service injuries should therefore 
be service connected.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d).  In such instances, a 
grant of service connection is warranted only when, "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
Id.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. Brown 
, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994).  

The veteran's service medical records are not associated with 
the claims file.  However, a review of the March 1989 RO 
rating decision, which granted service connection for 
bilateral chondromalacia, shows that it states that the 
veteran's service medical records showed that he received 
treatment for left knee pain in May and June of 1984, and 
that physical examinations were within normal limits.  The 
veteran's was profiled for left knee pain for one month.  A 
March 1985 bone scan showed increased uptake on bilateral 
knees.  He was treated for right knee pain in April 1986, 
without history of injury.  A physical examination was within 
normal limits.  The veteran's separation examination report 
did not show a knee problem.  

A September 1988 VA examination report shows that X-rays of 
the knees showed that the right knee had a defect at the 
lateral aspect of the upper margin of the patella, 
representing a developmental anomaly, otherwise, there was no 
other evidence of bone or joint pathology.  The diagnosis was 
chondromalacia, right patella, mildly symptomatic.  

There are no medical records pertaining to the right knee 
dated between September 1988 and June 1991.  

Records from Gary J. Roberts, M.D., show that the veteran 
suffered a strained knee in early June 1991.  The impressions 
were strain to right knee, and rule out lateral meniscal 
injury.  A report from the Memorial Hospital at Iron 
Mountain, Michigan (Iron Mountain) shows that about two weeks 
later, the veteran was admitted two days after he twisted his 
knee while throwing a stick in his yard.  He reported 
initially injuring his right knee after slipping on the floor 
four to six weeks before.  The impression was displaced tear 
meniscus.  See also Dr. Robert's reports dated in June 1991.  
The veteran underwent right knee arthroscopic surgery later 
that same month.  

There are no medical records pertaining to the right knee 
dated between August 1991 and November 1995.

Dr. Robert's records show that in early November 1995, the 
veteran injured his right knee while playing racquetball.  He 
initially felt a "pop," but continued to play another game 
until he had to quit because of pain.  The impression was 
torn medial meniscus, rule out strain.  An Iron Mountain 
report, dated in November 1995, shows that the veteran 
underwent arthroscopic surgery and a partial medial 
meniscectomy.  VA outpatient treatment reports, dated between 
January and May of 1996, show that he continued to complain 
of right knee symptoms.  A VA operative report, dated in May 
1996, shows that he was admitted for four days, during which 
time he underwent right knee arthroscopy with partial medial 
meniscectomy and anterior cruciate ligament reconstruction 
with bone-patella-tendon autograft.  A VA operative report, 
dated in November 1999, shows that he underwent arthroscopic 
evaluation of the right knee with partial synovectomy and 
resection of cyclops lesion ACL graft.  The postoperative 
diagnosis was cyclops lesion (synovial proliferation) lateral 
ACL graft.  A VA operative report, dated in February 2000, 
shows that he underwent arthroscopic evaluation of the left 
knee with partial synovectomy and resection of medial plica.  
The postoperative diagnosis was synovitis, medial plica 
syndrome, and chondromalacia patellofemoral joint.  

The Board initially notes that the veteran is shown to have 
several right knee conditions other than chondromalacia, to 
include ACL (anterior cruciate ligament) insufficiency, a 
medial meniscal tear, synovitis, medial plica syndrome and 
arthritis.  He has undergone at least three right knee 
arthroscopic surgeries as well as an ACL ligament 
reconstruction with bone-patella-tendon autograft.  Given the 
complex nature of his right knee condition, the Board must 
analyze his claim under several regulations.  Therefore, the 
Board will first discuss the veteran's right knee arthritis 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309, 
followed by a discussion of all right knee conditions on a 
"direct" basis under 38 C.F.R. § 3.303, followed by a 
discussion of all right knee conditions on a "secondary" 
basis (i.e., as a result of his service connected 
chondromalacia) under 38 C.F.R. § 3.310.  

With regard to right knee arthritis, assuming arguendo that 
the findings in an April 1996 magnetic resonance imaging 
(MRI) report of "grade II degenerative change in the 
posterior horn of the lateral meniscus" show arthritis, the 
first evidence of arthritis comes approximately eight years 
after separation from service.  There is no medical evidence 
showing that the veteran had right knee arthritis to a 
compensable degree within a year of separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim 
for right knee arthritis on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309, and that service connection under 
these regulations is not warranted.  

With regard to a right knee condition (other than the 
veteran's service-connected chondromalacia), the veteran is 
shown to have sustained several intercurrent injuries to his 
right knee, in 1991, 1995 and 1996.  The first evidence of a 
right knee condition is found in Dr. Roberts records, which 
show that the veteran suffered a strained knee in early June 
1991.  The impressions were strain to right knee, and rule 
out lateral meniscal injury.  The first evidence of a right 
knee condition therefore comes about four years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim on a direct basis.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent medical opinion indicating 
that the veteran has a right knee condition (other than the 
veteran's service-connected chondromalacia) that is related 
to his service.  In this regard, an opinion from a nurse 
practitioner in a VA examination report, dated in March 1999, 
indicates that the veteran had degenerative changes "related 
to his injury and surgery in the service."  However, the 
probative value of this opinion is weakened by the fact that 
it was not based on a review of the claims file, see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993), and as noted by the RO, the veteran is 
not shown to have had knee surgery during his service.  For 
this reason the RO requested the medical opinion from a VA 
physician, William McDevitt, M.D., dated in August 1999.  
This opinion shows that Dr. McDevitt determined that the 
veteran's right knee disabilities (other than chondromalacia) 
were the result of intercurrent (post-service) injuries.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim for a right knee condition on a direct 
basis.  See 38 C.F.R. § 3.303.  

Finally, the veteran's primary argument is that his service-
connected chondromalacia weakened his right knee, thereby 
causing his intercurrent injuries.  He argues that his right 
knee condition therefore warrants secondary service 
connection.  See 38 C.F.R. § 3.310.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between a right knee 
condition and the veteran's service-connected chondromalacia.  
A previously stated, the veteran was separated from service 
in 1987, and he is shown to have had several intercurrent 
injuries to his right knee.  These injuries occurred after he 
tripped and fell at his place of employment, while throwing a 
stick in his yard, and while playing racquetball.  In 
addition, Dr. McDevitt's August 1999 opinion shows that he 
determined that the veteran's increased right knee disability 
is not related to his service-connected chondromalacia.  

The Board finds that Dr. McDevitt's opinion is highly 
probative evidence against the claim.  His opinion was based 
on a review of the veteran's C-file, and is accompanied by a 
brief summary of the veteran's medical history, and a 
rationalized explanation.  Dr. McDevitt noted that the 
veteran's X-rays during service were within normal limits, 
and he concluded that the veteran's increased right knee 
disability was due to due solely to his post-service right 
knee injuries.  In particular, Dr. Mc Devitt attributed the 
veteran's increased disability to his June 1991 partial 
meniscectomy and his May 1996 ACL reconstruction.  The Board 
further points out that Dr. McDevitt's conclusion is 
consistent with the fact that there is no medical evidence of 
treatment for right knee symptoms dated between the veteran's 
separation from service in July 1987 and his first right knee 
injury in June 1991.  This is a period of almost four years.  
The only medical evidence indicating that the veteran has a 
right knee condition that is related to his service-connected 
chondromalacia is an opinion from a nurse practitioner in a 
VA examination report, dated in March 1999, and an opinion 
from a VA physician, Michael Zevitz, M.D., dated in July 
1999.  However, as previously stated, the nurse 
practitioner's opinion was not based on a review of the 
claims file, and as noted by the RO, although she indicated 
that the veteran had had knee surgery during service, this is 
not shown by the record.  With regard to the opinion of Dr. 
Zevitz, he stated that the veteran's right knee disability 
was at least as likely as not due to his service-connected 
patella chondromalacia.  However, the Board finds that Dr. 
Zevitz' opinion lacks indicia of reliability, and is 
outweighed by the contrary evidence of record.  In 
particular, although Dr. Zevitz noted the veteran's history 
of several intercurrent right knee injuries and the fact that 
X-rays taken in 1988 (after service) "only showed bipartite 
patella," he did not discuss how the veteran's 
chondromalacia caused or contributed to any of his post-
service right knee injuries.  Finally, the Board notes that 
Dr. McDevitt, unlike Dr. Zevitz, is an orthopedic specialist, 
and his greater expertise warrants affording his opinion 
greater weight.  The record indicates that Dr. Zevitz is a 
Doctor of Osteopathy.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a right knee condition secondary to 
service-connected right knee chondromalacia must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that his 
right knee condition should be service connected.  To the 
extent that the veteran's statements may be intended to 
represent evidence of continuity of symptomatology, without 
more his statements are not competent evidence of a nexus 
between a right knee condition and his service, or a service-
connected disability.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for a right knee condition must 
be denied. 


II.  Temporary Total Rating

The veteran essentially maintains that he is entitled to 
benefits under 38 C.F.R. § 4.30.  At the time his appeal was 
received in June 1996, the RO had granted service connection 
for chondromalacia of the knees, with each knee evaluated as 
noncompensable (0 percent disabling).  

A VA hospital report, dated in May 1996, indicates that the 
veteran was hospitalized from May 21, 1996 through May 24, 
1996, with a right ACL tear.  He underwent a right knee 
arthroscopy with partial medial meniscectomy and ACL 
reconstruction with bone-patella-tendon autograft.  Upon 
discharge, it was indicated that he would be weight bearing 
as tolerated with a hinged knee brace locked in full 
extension, and that he would resume physical therapy at Iron 
Mountain.  He was scheduled for a follow-up visit in two 
weeks.  Subsequently dated VA outpatient treatment reports 
include a report dated June 6, 1996, which indicated that he 
was doing well, and notes continued physical therapy, with a 
scheduled return visit in six weeks.  A report dated June 24, 
1996, contains an impression noting status post ACL 
reconstruction right, and ACL laxity.  

A temporary total convalescent rating may be granted, in 
pertinent part, when it is established by report at hospital 
discharge or outpatient release that a service-connected 
disability necessitated treatment resulting in surgery 
requiring at least one month of convalescence, surgery with 
severe postoperative residuals (including immobilization of 
at least one major joint or continued use of crutches), or 
immobilization by cast, without surgery, of at least one 
major joint.  38 C.F.R. § 4.30(a)(1), (2) and (3).  The total 
rating will continue for a period of one, two or three months 
from the first day of the month following hospital discharge 
or outpatient release.  Extensions of up to six months beyond 
the initial six months period may be granted on a 
discretionary basis.  38 C.F.R. § 4.30(b)(1) and (2); see 
also Foster v. Derwinski, 1 Vet. App. 393 (1991).  

The Board finds that a temporary total convalescent rating 
under 38 C.F.R. § 4.30 is not warranted.  Under 38 C.F.R. 
§ 4.30, benefits are predicated upon treatment for a service-
connected disability.  In this case, the veteran was 
hospitalized from May 21, 1996 to May 24, 1996 after 
sustaining an injury to his right knee.  The medical evidence 
does not show that the veteran's hospitalization was for 
treatment of his right knee chondromalacia, and the Board has 
concluded in part I, supra, that service connection is not 
warranted for any right knee condition (other than the 
currently service-connected chondromalacia).  Therefore, 
treatment for a service-connected condition is not shown.  
"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Inasmuch as service connection is not in effect for 
right knee condition (other than his service-connected 
chondromalacia), a temporary total convalescent rating 
following the veteran's hospitalization from May 21, 1996 to 
May 24, 1996 is not warranted, and the appeal on this issue 
is denied.  


III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability (other than 
chondromalacia) is denied.  

A temporary total evaluation for hospitalization pursuant to 
38 C.F.R. § 4.30, for the period from May 21, 1996 to May 24, 
1996, is denied.  


REMAND

The veteran asserts that compensable ratings are warranted 
for his service-connected chondromalacia of the knees.  

In this case, a VA operative report, dated in November 1999, 
shows that the veteran underwent an arthroscopic examination 
of the right knee with partial synovectomy and resection of 
cyclops lesion ACL graft.  A VA operative report, dated in 
February 2000, shows that the veteran underwent arthroscopic 
examination of his left knee with partial synovectomy and 
resection of medial plica.  

The most recent VA examination report is dated in March 1999.  
Given the foregoing evidence of bilateral knee surgery since 
the veteran's last examination, it is the Board's judgment 
that another examination is required in which the doctor 
reviews all records to determine the current severity of the 
veteran's bilateral chondromalacia of the knees.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 
Therefore, the Board has determined that a remand is required 
for the scheduling of a VA medical examination before the 
increased rating claims can be adjudicated.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his knees.  After securing 
any necessary releases, the RO should 
obtain these records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the extent of disability caused 
by his service-connected chondromalacia 
of the knees.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's knees, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth in a 
detailed report.  If the veteran does not 
have pain or any of the other factors, 
that fact should be noted in the file.  

To the extent practicable, the examiner 
is requested to restrict the above-
referenced findings to the disability 
caused by the service-connected bilateral 
chondromalacia.  If this cannot 
reasonably be done, the examiner should 
so state 

3.  The RO should then review the 
expanded record and determine whether 
increased ratings for service-connected 
bilateral chondromalacia of the knees are 
warranted, to include consideration of 
the recent legislative changes as 
contained in the Veterans Claims 
Assistance Act of 2000; in this regard, 
the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
afford a reasonable period of time for a 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran is advised that it is his 
responsibility to obtain evidence in support of his claims, 
and that if he has or can obtain evidence which shows that 
his bilateral chondromalacia of the knees is more severe than 
his current evaluations reflect, he must submit that evidence 
to the RO.  No action is required of the veteran until he is 
notified by the RO.  The veteran is free to submit additional 
evidence in support of his claim. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 


